Title: From Alexander Hamilton to John Jay, 24 April 1798
From: Hamilton, Alexander
To: Jay, John



New York April 24. 1798
Dr. Sir

I have received your two favours of the 19th instant. I feel as I ought the mark of confidence they announce. But I am obliged by my situation to decline the appointment. This situation you are too well acquainted with to render it necessary for me to enter into explanation. There may arrive a crisis when I may conceive myself bound once more to sacrifice the interest of my family to public call. But I must defer the change as long as possible.
I do not at present think of a person to recommend as adapted to the emergency. I shall reflect & consult and write you by the next post. This, the first day, is not decisive of our election here; but there is as yet nothing to discourage. With respect & attachment,
I remain Dr. Sir   Yr. Obed serv

A Hamilton
Governor Jay

